[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            MAY 18, 2007
                             No. 06-13041                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 05-21495-CV-FAM

AISHA GOODISON,

                                                       Plaintiff-Appellant,

                                  versus

WASHINGTON MUTUAL BANK,
LAW OFFICES OF MARSHALL C. WATSON, P.A.,
MICHELLE E. OLENN,
SCOTT R. WEISS,
LAURA M. CARBO,
FABY VARGAS, et al.,

                                                       Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (May 18, 2007)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
       Aisha Goodison appeals the district court’s order dismissing, with prejudice,

her third amended civil complaint against Washington Mutual Bank, the Law

Offices of Marshall C. Watson, the Village of Miami Shores, the law firm of

Genovese, Joblove and Battista, and several individual defendants, pursuant to Fed.

R. Civ. P. 41(b), because she failed to comply with the district court’s order to

conform her amended complaint to the requirements of Fed. R. Civ. P. 8(a) and

10(b). We affirm the district court.

       The district court dismissed Goodison’s third complaint because: (1) she

failed to make meaningful modifications to her complaint in order to comply with

Rule 8(a)(2); and (2) she continued to employ a “shotgun approach” to pleading,

making it virtually impossible for the defendants to answer. The district court did

not abuse its discretion in dismissing Goodison’s complaint. Goforth v. Owens,

766 F.2d 1533, 1535 (11th Cir. 1985) (stating we review orders dismissing

complaints based on non-compliance for an abuse of discretion). A district court

may dismiss an action sua sponte under Fed. R. Civ. P. 41(b) for failure to

prosecute or failure to obey a court order. Fed. R. Civ. P. 41(b); Hildebrand v.

Honeywell, Inc., 622 F.2d 179, 181 (5th Cir. 1980).1 “The legal standard to be



       1
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to close of business on September 30, 1981.

                                               2
applied under Rule 41(b) is whether there is a ‘clear record of delay or willful

contempt and a finding that lesser sanctions would not suffice.’ Dismissal of a

case with prejudice is considered a sanction of last resort, applicable only in

extreme circumstances.” Goforth, 766 F.2d at 1535 (internal citation omitted).

Even though the district court instructed Goodison to re-draft her complaint in

order to make it more concise, her third amended complaint was approximately

eight pages longer than her original 57-page complaint. Furthermore, her third

amended complaint, like her original complaint, contained multiple pages of

irrelevant factual allegations and redundant narratives. See Fed. R. Civ. P. 8(a)(2)

(requiring a pleading contain “a short and plain statement of the claim” showing

that the pleader is entitled to relief”).

       In addition, as the district court correctly noted, it was impossible to discern

how the defendants could answer Goodison’s complaint because she repeatedly

failed to comply with Rule 10(b) by ensuring that each count stated a legal basis

for the claim it set forth. Rule 10(b) requires the averments of a claim “shall be

made in numbered paragraphs, the contents of each of which shall be limited as far

as practicable to a statement of a single set of circumstances . . . [and][e]ach claim

founded upon a separate transaction or occurrence . . . shall be stated in a separate

count.” Fed. R. Civ. P. 10(b). Moreover, Goodison continued to employ a



                                            3
“shotgun” approach in her third amended complaint by including approximately 60

legal and non-legal subheadings/counts, and, in several instances, she did not even

designate which “defendants” she was accusing. We have determined that

“shotgun” complaints are not sufficient pleadings, stating that:

      The typical shotgun complaint contains several counts, each one
      incorporating by reference the allegations of its predecessors, leading
      to a situation where most of the counts (i.e., all but the first) contain
      irrelevant factual allegations and legal conclusions. Consequently, in
      ruling on the sufficiency of a claim, the trial court must sift out the
      irrelevancies, a task that can be quite onerous.

Strategic Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293,

1295 (11th Cir. 2002). In such cases, it is important for a court to “narrow and

define the issues from the earliest stages of the litigation.” Ebrahimi v. City of

Huntsville Bd. of Educ., 114 F.3d 162, 165 (11th Cir. 1997). “Absent such efforts,

shotgun notice pleadings . . . would impede the orderly, efficient, and economic

disposition of disputes.” Id.

      The district court did not abuse its discretion in dismissing Goodison’s third

amended complaint, pursuant to Rule 41(b), because Goodison made no

meaningful attempt to comply with the district court’s orders despite being given

multiple opportunities to file amended complaints. Accordingly, we affirm.

      AFFIRMED.




                                           4